Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 2/08/2022 has been received and claims 1-9 and 19-32 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/08/2022 has been entered.

Claim Objections
Claims 1-9 and 19-23 are objected to because of the following informalities: 
in line 7 of Claim 1, delete “to and”;
in line 3 of Claim 9, delete “dispenser” and insert --dispenser--;
in line 6 of Claim 9, insert --cloth-- after “microfiber”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 3, 7, and 19-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in Claims 3 and 25 there is no written description for the limitation that the radiometer is “configured to monitor…intensity based on a quantum of detected infectious contaminants…for each disinfection cycle” within Specification. In Claim 7, there is no written description support that “the VSLAM system further comprises the motion sensor” within the Specification. In Claim 19, there is no written description support for the limitations of “lamp indicator” that is configured to “monitor…; identify…; and the motion sensor is an infrared motion sensor” within the Specification; in addition, there is no written description support disclosing one or more equivalent structures for “wireless communication means” and “operator control device” within the Specification. In Claims 20 and 27, there is no written description support for the limitation that “the reflectors are made of…aluminum and stainless steel” within the Specification. In Claims 21 and 28, there is no written description support for the limitation that the data storage is “configured to store a history of each disinfection cycle and to generate a post disinfection report” within the Specification. In Claims 22 and 29, there is no written description support for the limitation that the “plurality of UV-C lamps are configured to emit UV-C light having a wavelength of at least one of 222 nm and 254 nm” within the Specification. In Claims 23 and 30, there is no written description support for the limitation that the VSLAM system “comprises an obstacle avoidance 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 19 and 26, it is not clear what structure(s) correspond to “wireless communication means”.
In Claim 26, it is not clear whether both a UV-C lamp indicator and a UV-C lamp sensor, or “indicator and sensor” is attempting to set forth a single structure.
Claim 27 recites the limitation "the reflectors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 28, it is not clear whether it is the memory or a controller or other component that generates “a post disinfection report”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24, 28, and 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ufkes (20200206375).
Ufkes (‘375) discloses a disinfecting system (100; 1200) capable of being wirelessly configurable via a mobile device (1222) (see Figures 1A-1B, 10 and 12 comprising: 
a housing (102, 110) (see Figures 1A-1B); 
a unit comprising a plurality of UV-C lamps (104) attached (via 134) to a base (110) comprising a plurality of wheels (22) (see Figures 1A-1B, 5, and 10) and comprised in the housing (102, 110);

a radiometer (114; 1212) configured to monitor individual UV-C output to ensure proper UV dosage is achieved for each disinfection cycle (see entire document, particularly p. 5 [0044]-[0045], p. 7 [0063], pp. 8-9 [0069]-[0070], p. 10 [0078]); 
a memory (208; 514; 532; 600) configured to store a history of each disinfection cycle and capable of generating a post disinfection report (see p. 6 [0051]-[0052], [0063]); and
a display screen (1222) capable of indicating a required placement within a confined space.

Allowable Subject Matter
Claims 1-2, 4-6, and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of the claims which overcame the last remaining rejections (i.e. 35 U.S.C. 112(a) and (b) rejections) in the application. None of the prior art of record teaches “a second unit operatively coupled to [a] first unit and automatically detachable from a docking port comprised in the first unit” in combination with other claimed features of claim 1. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an autonomous disinfecting system comprised of components in the configuration as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Arguments
Applicant’s amendment of claims and corresponding arguments, filed 2/08/2022, with respect to the rejections of claims 1-9 under 35 U.S.C. 112(a) and (b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in some of the claims in regards to written description requirement under 35 U.S.C. 112(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/REGINA M YOO/            Primary Examiner, Art Unit 1799